The Appellate Division denied the plaintiffs’ petition to establish a report on the ground that it “was not in proper form under Rule #30, of the Rules of the District Courts, in that it is not a petition to establish at all.” Thereafter the plaintiffs presented a “Motion to be Allowed to Amend his Petition *776to Establish,” and the motion was denied. From this denial the plaintiffs appealed. Ño error of law has been shown. The allowance of the motion rested in the sound discretion of the court. Foster v. Shubert Holding Co. 316 Mass. 470, 477.
Herbert Lord for the plaintiffs.
C. Leo Moriarty for the defendant.

Order of Appellate Division affirmed.